           Case 2:16-cv-02670-TLN-CKD Document 44 Filed 06/14/21 Page 1 of 1

 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 COLLEEN M. KENNEDY
   STEVEN S. TENNYSON
 3 Assistant United States Attorneys
   501 I Street, Suite 10-100
 4 Sacramento, CA 95814
   Telephone: (916) 554-2700
 5 Facsimile: (916) 554-2900

 6 Attorneys for the United States

 7
                                 IN THE UNITED STATES DISTRICT COURT
 8
                                     EASTERN DISTRICT OF CALIFORNIA
 9

10   UNITED STATES OF AMERICA, ex rel.,                   CASE NO. 2:16-CV-2670-TLN-CKD
     KRISTINE DAVENPORT,
11                                                        ORDER TO LIFT THE SEAL
                                   Plaintiff,
12                                                        [FILED UNDER SEAL]
                            v.
13
     PLUM HEALTHCARE GROUP, LLC AND
14   MCKINLEY PARK CARE CENTER,

15                                Defendants.

16

17                                                    ORDER

18          The United States having intervened in this action, pursuant to the False Claims Act, 31 U.S.C. §

19 3730(b)(4), the Court rules as follows:

20          IT IS HEREBY ORDERED that:

21          1. The relator’s Complaint, the relator’s Amended Complaint, the Notice of Intervention by the

22             United States and attached Settlement Agreement, and this Order be unsealed;

23          2. All other papers or Orders on file in this matter shall remain under seal; and

24          3. The seal shall be lifted on all matters occurring in this action after the date of this Order.

25          IT IS SO ORDERED.

26 DATE: June 10, 2021

27

28                                                                     Troy L. Nunley
                                                                       United States District Judge
      ORDER TO LIFT SEAL
                                                          1
